Order entered April 18, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00224-CR
                                      No. 05-18-00225-CR
                                      No. 05-18-00226-CR

                                EX PARTE IVAN VETCHER

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                       Trial Court Cause Nos. W401-81746-2013-HC,
                       W199-81478-2013-HC, W199-82614-2013-HC

                                            ORDER
       Before the Court is appellant’s April 10, 2018 motion to extend the time to file his brief.

We GRANT the motion and ORDER appellant’s brief filed on or before May 18, 2018. The

Court will not grant any further extensions on appellant’s brief. If appellant’s brief is not filed

by May 18, 2018, the cases will be submitted without appellant’s brief.

       The State’s brief shall be due on June 8, 2018. Per the Court’s order of March 29, 2018,

the cases will be submitted on June 12, 2018.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE